IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


HATEM SAIED,                                :   No. 59 EAL 2022
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (MENZIES AVIATION GROUP               :
(USA), INC.),                               :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of August, 2022, the Petition for Allowance of Appeal is

DENIED.